                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION


TYROWONE LOUIS KIMBLE                                                                              PLAINTIFF

V.                                                           CIVIL ACTION NO.: 3:18CV38-NBB-RP

COFFEEVILLE POLICE DEPT., ET AL.                                                               DEFENDANTS


                                                 JUDGMENT

         On August 13, 2018, following a Spears hearing, the United States Magistrate Judge

issued a Report and Recommendation, and Plaintiff acknowledged receipt of same on August 17,

2018. To date, no objections to the Report and Recommendation have been filed, and the

deadline for filing objections expired on August 27, 2018. The Court has reviewed the Report

and Recommendation and found no plain error. It is, therefore, ORDERED:

        1. That the Report and Recommendation [24] is ADOPTED as the Order of the Court;

        2. That Plaintiff’s claim that his rights were violated by Officers Greg Vance and James

             Payne’s alleged display of physical intimidation PROCEED;

        3. That Plaintiff’s remaining claims are DISMISSED WITH PREJUDICE; and

        4. That Defendants Mark Martin, Larry Tritt, and the Coffeeville Police Department1 are

             DISMISSED WITH PREJUDICE from this action.

        SO ORDERED this 22nd day of October, 2018.


                                                     /s/ Neal Biggers
                                                     SENIOR UNITED STATES DISTRICT JUDGE



1
 While the Report and Recommendation did not explicitly list the Coffeeville Police Department as a Defendant
entitled to dismissal, it did recommend that all named Defendants and claims be dismissed except for one claim
against Officers Vance and Payne. The Court otherwise notes that the Coffeeville Police Department is not a legally
cognizable entity under § 1983, and therefore, it is an improper defendant subject to dismissal. See, e.g., Isaac v.
Glennis, 32 F.3d 566, 1994 WL 442429 n.1 (5th Cir. 1994) (noting § 1983 claim cannot be maintained against law
enforcement departments, as they “are not legal entities subject to suit”).
